EXHIBIT 10.21

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

Amendment #1 to Research

collaboration and option agreement

 

This Amendment (hereinafter “Amendment #1”), is made, and effective, as of the
date of execution by the last Party to sign below (the “Execution Date”), is to
the Research Collaboration and Option Agreement having an Execution Date of
October 3, 2018 (the “Agreement”), by and between Arrowhead Pharmaceuticals,
Inc., a Delaware corporation with a place of business at 225 South Lake Avenue,
Suite 1050, Pasadena, California 91101, USA (“Arrowhead”), and Janssen
Pharmaceuticals, Inc., a Pennsylvania corporation with a place of business at
1125 Trenton-Harbourton Road, Titusville, New Jersey 08560, USA  (“Janssen”).  

WHEREAS, Janssen and Arrowhead find it in their respective interests to modify
the Agreement to include a process for conducting validation/preselection work
on one or more targets to inform a Janssen decision on whether or not to propose
such target(s) as Target(s) under the Agreement;

NOW THEREFORE, in consideration of the foregoing and the agreements below, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

1Definitions.  Unless the context otherwise requires, the terms in this
Amendment #1 with initial letters capitalized shall have the meanings described
below or the meaning as designated in the indicated places throughout this
Amendment #1.  All other such terms not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.

1.1 “Target Validation Costs” shall mean FTE Costs and Out-of-Pocket Costs (each
analogously applied to work hereunder) incurred by the Parties and their
Affiliates following the Effective Date of this Amendment #1, in each case to
the extent incurred under the Target Validation Plan.

1.2 “Target Validation Plan” shall have the meaning as set for in section 2.2
below.

1.3 “Validation Compound Delivery Period” shall mean the period commencing upon
the Parties’ mutual agreement in writing of the Target Validation Plan and
ending [**] after such agreement.

1.4 “Validation Compounds” shall have the meaning as set for in section 2.2
below.

1.5 “Validation Data and Know-How” shall have the meaning as set forth in
section 2.4 below.

--------------------------------------------------------------------------------

1.6 “Validation Selection Period” shall mean the period commencing upon the
Parties’ mutual agreement in writing of the Target Validation Plan and ending on
the [**] anniversary of such agreement, except that if the agreed upon quantity
of any Validation Compounds to be provided by Arrowhead are received by Janssen
after the Validation Compound Delivery Period, then the Validation Selection
Period shall be automatically extended by one day for each day past the end of
the Validation Compound Delivery Period that the agreed upon quantity of such
Validation Compound is received by Janssen.

1.7 “Validation Target” shall have the meaning as set for in section 2.1 below.

 

2.Target Validation/Selection.  

2.1 Validation Targets.  Promptly following execution of this Amendment #1, and
continuing through the [**] anniversary of the Effective Date of the Agreement,
Janssen may, at its own discretion, propose to Arrowhead targets for work under
this Amendment #1.  Arrowhead will accept or reject such proposed targets in a
process analogous to the process for Target acceptance in Section 4.1.2 of the
Agreement, except that Arrowhead shall have an additional right to reject a
proposed target for work hereunder if Arrowhead has conducted rodent studies in
an active research program against the proposed target.  Such a proposed target
that is accepted by Arrowhead will be a “Validation Target” for the purposes of
this Amendment 1.  Janssen may propose targets until up to [**] Validation
Targets are identified.  For clarity, the terms proposed herein relative to
Validation Targets do not amend Janssen’s right to timely select any target that
is not a Validation Target as a Target in accordance with Article 4 of the
Agreement.  

2.2 Target Validation Plan.  Promptly following the acceptance of a Validation
Target, the Parties shall mutually agree to a research plan to be conducted by
Arrowhead and Janssen to generate data on such Validation Target to guide
Janssen’s selection of Targets (“Target Validation Plan”).  Such Target
Validation Plan shall include, on behalf of Arrowhead, an obligation to
identify, manufacture, and deliver [**] sRNAi compounds (“Validation Compounds”)
to Janssen for each Validation Target, and on behalf of Janssen, a right to
conduct model-specific studies to inform its Target selection.  The Parties
shall use Commercially Reasonable Efforts to complete the Target Validation
Plan.  Arrowhead will use its reasonable judgment, in consultation with Janssen,
to select the Validation Compounds based on its determination of their potential
effectiveness in modulating the Validation Targets.  Arrowhead will manufacture
and deliver to Janssen sufficient quantities of each of the Validation Compounds
to complete the agreed model-specific studies.  

2.3 Target Validation Plan Costs.  Janssen will bear all Target Validation Costs
for work under the Target Validation Plan.  Such costs shall be reported by
Arrowhead and paid by Janssen on a quarterly basis in accordance with a process
analogous to that for Research Costs in Section 7.1 of the Agreement.  

--------------------------------------------------------------------------------

2.4 Validation Data and Know-How Sharing.  The Parties will promptly and
diligently share all material data and know-how generated in the course of
completing work under the Target Validation Plan (“Validation Data and
Know-How”) through the JSC or appropriate subcommittee.  The Parties will
promptly respond to any reasonable question of the other Party regarding such
work or the Validation Data and Know-How.  Validation Data and Know-How shall be
deemed the Confidential Information of both Parties under the Agreement and
subject to the licenses of each Party to the other under Section 2.1.3 except
that the chemical identity of the Validation Compounds will be the Confidential
Information of Arrowhead only and the licenses of Section 2.1.3 will not apply
to the exploitation of the Validation Compounds.

2.5 Janssen Right to Select Validation Targets.  At any time during the
Validation Selection Period, in addition to the rights provided under the
Agreement, Janssen shall have the right to: (a) select Validation Targets for
inclusion as Targets under the Agreement, and/or (b) replace any Targets
previously selected under the Agreement with Validation Targets, in each case,
via a Target Proposal in accordance with Section 4.1.2 of the Agreement, with
the exceptions under Section 4.1.2 that (i) the allowed time period is the
Validation Selection Period and (ii) Arrowhead will not have the right to reject
such a Target Proposal.

3.Inventions.  During the Validation Selection Period, the reporting, ownership
and patent rights with regard to any inventions arising from work under any
Target Validation Plan shall be governed by Article X of the Agreement as if
such work were under the Agreement and Validation Compounds were Licensed
Constructs.  Upon termination of the Validation Selection Period and as to the
Validation Targets not made Targets under the Agreement, then Patents or
Inventions subject to this Section will be treated as if such Validation Target
was the basis of a Program and the Program is a terminated Program under Section
15.6.2 of the Agreement.  

4.Arrowhead Limited Use of Validation Targets.  Arrowhead shall not collaborate
with any third party on any Validation Target during the Validation Selection
Period.  For clarity, after the expiration of the Validation Selection Period,
this Amendment #1 shall not prevent or place any encumbrance on Arrowhead to
develop compounds, including Validation Compounds, directed toward any
Validation Target that is not selected as a Target under the Agreement for its
own internal or external business purposes.




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed by
its authorized representative on the respective date written herein below.

 

Arrowhead Pharmaceuticals, Inc.

 

By:/s/ Christopher Anzalone

Name: Christopher
Anzalone                                                                                  
Title:   Chief Executive Officer  

Date:   November 14, 2019

 

 

Janssen Pharmaceuticals, Inc.

 

By:/s/ Jeffrey N. Smith

Name: Jeffrey N. Smith       
Title:   Vice President  

Date:    November 14, 2019

 

 

 

 

 

 

 

 

 

 